Citation Nr: 1025170	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-17 594	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an initial rating in excess of 10% for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1968.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2006 rating action that denied service connection for 
COPD, and granted service connection for bilateral hearing loss 
and assigned an initial 10% rating therefor.  Because the claim 
for a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from those for increased ratings for 
already service-connected disability).

In March 2010, the Veteran at the RO testified at a Board 
videoconference hearing  before the undersigned Veterans Law 
Judge in Washington, D.C.

The issue of an initial rating in excess of 10% for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for COPD on appeal 
has been accomplished.



2.  COPD was not shown present in service or for many years 
thereafter, and competent and persuasive medical opinion 
establishes no nexus between the current disability and the 
veteran's military service or any incident thereof, including 
ingestion of hydraulic fluid therein.


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim for service connection for 
COPD on appeal has been accomplished.

A July 2005 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claim, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease that 
began in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient notice 
of the information and evidence needed to support his claim, and 
has been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  That 
letter further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2005 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; (3) 
the evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the July 2005 
document meeting the VCAA's notice requirements was furnished to 
the Veteran before the January 2006 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at issue, 
and the RO furnished him notice pertaining to the effective date 
information in a June 2006 letter, thus meeting the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on 
the service connection claim currently under consideration has 
been accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, to 
include obtaining all available service and post-service VA and 
private medical records through 2008.  The Veteran was afforded a 
comprehensive VA respiratory examination in November 2005.  
Copies of Social Security Administration decisions in the 
veteran's claims for disability benefits, together with medical 
records underlying those determinations, as well as a transcript 
of the veteran's Board hearing testimony have been associated 
with the claims folder and considered in adjudicating this claim.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
November 2005, the Veteran stated that he had no other 
information or evidence to submit in connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the service connection matter currently under consideration.  
An adequate examination must support its conclusion with an 
analysis that can be weighed against contrary opinions, and be 
based upon prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App. 120, 125-25 (2007); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  A medical opinion that includes only 
data and conclusions is accorded no weight.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  A mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the doctor's 
opinion.  Stefl, 21 Vet. App. at 125.

In this regard, the Board notes that the November 2005 VA 
examiner did not provide a supporting rationale for his opinion 
that the veteran's COPD was less than likely a result of his 
having inhaled and ingested hydraulic gas during an accident 
while operating a heavy lift elevator in military service in 
1966.  However, the Board notes that the examination report 
indicates that the examiner considered the veteran's specific 
complaints with respect to inservice hydraulic ingestion, and his 
history of having smoked 2 to 3 packs of cigarettes per day for 
40 years prior to quitting smoking 8 or 9 years ago.  The 
examiner also reviewed the claims folder, which included service 
medical records showing no respiratory complaints or findings 
associated with that 1966 inservice hydraulic ingestion, normal 
October 1967 pulmonary function tests (PFTs), and normal lungs 
and chest on July 1968 separation examination.  Moreover, the 
post-service evidence reviewed by the examiner in the claims 
folder showed that COPD was first manifested in August 1991, over 
23 years following separation from service, at which time it was 
medically associated with the veteran's severe tobacco abuse, not 
any incident of military service including hydraulic fluid 
ingestion therein.  Lastly, the 2005 VA examiner reached his 
diagnosis and opinion after current respiratory examination of 
the Veteran, including chest X-rays.  

Inasmuch as the examiner demonstrated that he had thoroughly 
reviewed the claims folder, considered the veteran's prior 
medical history and examinations contained therein, and described 
the respiratory disability in sufficient detail so that the 
Board's evaluation of the claimed disability can be a fully-
informed one, the Board finds that the November 2005 VA 
examination and nexus opinion are adequate to equitably 
adjudicate the claim for service connection for COPD, noting also 
that the Veteran has submitted no medical opinion to the 
contrary.
     
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim for 
service connection for COPD on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  



II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.        38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran contends that he suffers from COPD as a result of 
inhaling hydraulic fluid vapors in military service, and he gave 
testimony to this effect at the March 2010 Board hearing.    
 
A review of the service medical records discloses that the 
Veteran gave a history of hay fever on June 1965 enlistment 
examination, and the examiner noted mild hay fever.  The lungs 
and chest were normal on examination, and a chest X-ray was 
negative.

In December 1965, the Veteran was seen with complaints of sudden 
dizziness, tightness and pain in the chest, and difficulty 
breathing.  After examination, the diagnosis was exhaustion.  
When seen again the next day, examination showed fine wheezes 
over the left thorax.  The examiner noted a history of multiple 
allergies prior to enlistment, and the Veteran denied asthma.  
The Veteran felt better when seen again the next day.  The chest 
was clear on examination, and he was medically released to return 
to work.

In December 1966, the Veteran was seen after he ingested 
hydraulic fluid.  After vomiting, he slept well without further 
complaint, and he was discharged from the ward.  There were no 
associated respiratory complaints or findings.

In June 1967, the Veteran was seen for possible heat exhaustion.  
On examination, the skin was hot and flushed, and the chest was 
clear.

In October 1967, a review of systems during hospitalization was 
significant for a history of a chronic but intermittent cough 
productive of yellow sputum since childhood, frequent chest 
colds, and occasional mild episodes of dyspnea associated with a 
productive cough that usually occurred in the Fall and Spring.  
The Veteran had been active and able to perform all his duties, 
and he had required no hospitalization.  He smoked 1 pack of 
cigarettes per day.  Current respiratory examination was within 
normal limits, and a chest X-ray and PFTs were normal.

In February 1968, the Veteran was treated for flu syndrome with 
nausea, vomiting, diarrhea, and chest congestion.

The lungs and chest were normal on July 1968 separation 
examination, and a chest X-ray was negative.

Post service, in January 1975 the Veteran was hospitalized at the 
Caldwell County War Memorial Hospital after he spent 1 or 2 hours 
in cold water after his boat overturned while duck hunting.  On 
examination, there were a few coarse rales bilaterally in the 
bases.  The final diagnoses were cold exposure with frostbite of 
both feet, and bronchitic pulmonary congestion.

During April 1982 hospitalization at the Jennie Stuart Memorial 
Hospital, the chest was clear on examination, and a chest X-ray 
was normal.  The Veteran was noted to be a smoker.  

During August 1991 hospitalization at the Federal Medical Center, 
a history of pneumonia at the age of 13 and asthma as a child was 
noted, as well as heavy tobacco abuse and rare marijuana use in 
military service.  The Veteran had smoked for 30 years, and 
currently smoked 4 packs of cigarettes per day, and in the past 
had smoked from 5 to 6 packs per day.  On current examination, 
the lung fields were increased in anterior/posterior diameter.  
There was prolonged expiration, rales on the right, and wheezing 
on the left.  The impression was severe tobacco abuse with 
probable COPD/chronic bronchitis.

In December 1991, C. W., M.D., noted that the Veteran had been 
hospitalized following an episode of syncope after vague flu-like 
symptoms for 2 days during which he produced some slightly yellow 
sputum.  He was noted to be a fairly heavy smoker.  Physical 
examination was entirely normal.  Chest X-rays revealed mildly 
increased interstitial markings in the right lower lung, and the 
Veteran was treated for a suspected mycoplasma chest infection.  
He developed some occasional crackles over the right base, but 
these cleared on coughing.  It was felt that the syncopal episode 
was most likely secondary to his systemic illness being probably 
vagal in origin.

During May 1992 hospitalization at the Federal Medical Center, 
the veteran's past medical history was significant for pneumonia 
as a child.  Current examination showed a few rales in the right 
chest and a few wheezes on the left.  Chest X-rays revealed mild 
hyperinflation consisting of COPD and granulomatous disease.  

On February 1993 examination, T. M., M.D., noted that the Veteran 
smoked approximately 3 packs of cigarettes per day.

Numerous VA outpatient records between 2001 and 2004 show regular 
evaluations of the Veteran for medical problems including 
respiratory complaints.  In April and July 2001, he was noted to 
be smoking 2 to 3 packs of cigarettes per day.  April chest X-
rays revealed bilateral pulmonary emphysema and interstitial 
fibrosis.  In August, he was referred to a smoking cessation 
clinic, where a history of smoking  3 to 5 packs of cigarettes 
per day was noted.  In October, the Veteran was reported to have 
quit smoking.  In September 2002, the Veteran reported increasing 
shortness of breath since he stopped smoking, and the assessment 
was COPD, combivent.  In October 2003, the assessment was 
interstitial lung disease.  In April 2004, the assessment was 
COPD, add serevent.  In December, the assessment was COPD, 
continue inhalers.  

On November 2005 VA respiratory examination, the examiner 
reviewed the claims folder and the veteran's history of having 
inhaled and ingested hydraulic gas during an accident while 
operating a heavy lift elevator in military service in 1966.  He 
also smoked 2 to 3 packs of cigarettes per day for 40 years prior 
to quitting smoking 8 or 9 years ago.  On current examination, 
the lungs were normal.  Chest X-rays were normal, with no 
evidence of a mass or infiltrates in the lungs, and there were no 
pleural lesions.  These findings represented no significant 
interval change or lesions when compared to a previous April 2001 
study.  PFTs showed severe obstructive disease, with impairment 
of the forced vital capacity most probably associated with 
expiratory obstruction.  The diagnosis was COPD, which the 
examiner opined was less than likely a result of the veteran's 
military service as a heavy lift elevator operator.                     
         
Numerous VA outpatient records between 2005 and 2008 show regular 
evaluations of the Veteran for medical problems including 
respiratory complaints.  Emphysema was assessed in December 2005.  
Severe COPD was noted in November 2007.  The 
impression/assessment in May 2008 was acute bronchitis and COPD.  
October 2008 chest X-rays were normal, with persistent 
calcifications in the left hilum and no interval masses or 
infiltrates of the lungs or pleural lesions.  A computerized 
tomography scan revealed persistent emphysematous blebs of both 
mid-lungs, and the impression was stable pulmonary emphysema.      

The aforementioned evidence reveals that the veteran's COPD was 
first manifested many years post service, and that the competent 
and persuasive evidence establishes no nexus between that 
disability and his military service or any incident thereof, 
including hydraulic fluid ingestion in December 1966.  As noted 
above, there were no respiratory complaints or findings 
associated with that 1966 inservice ingestion, October 1967 PFTs 
were normal, and the lungs and chest were normal on July 1968 
separation examination.  COPD was first manifested in August 
1991, over 23 years following separation from service, at which 
time it was medically associated with the veteran's severe 
tobacco abuse, not any incident of military service including 
hydraulic fluid ingestion therein.  Moreover, the November 2005 
VA medical opinion establishes that the veteran's COPD was less 
than likely a result of his having inhaled and ingested hydraulic 
gas during an accident while operating a heavy lift elevator in 
military service in 1966.  The Board accords great probative 
value to the 2005 VA medical opinion, inasmuch as it was based on 
the examiner's thorough review of the veteran's claims folder 
containing his military, medical, and post-service history, and 
current respiratory examination of the Veteran, and the Veteran 
has submitted no medical opinion to the contrary.  
             
With respect to the veteran's assertions and testimony, the Board 
notes that he is competent to offer evidence as to facts within 
his personal knowledge, such as the his own symptoms, including 
claims of breathing problems.  However, medical questions of 
diagnosis and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
Thus, a layman such as the Veteran, without the appropriate 
medical training or expertise, is not competent to render a 
persuasive opinion on medical matters such as the relationship 
between his inservice hydraulic fluid ingestion and the post-
service onset of COPD.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran in this regard 
have no probative value.  

For all the foregoing reasons, the Board finds that the claim for 
service connection for COPD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD is denied.




REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 10% for bilateral hearing loss on appeal has 
not been accomplished.

At the March 2010 Board hearing, the Veteran testified that his 
hearing loss disability had worsened since the last VA 
audiological examination in April 2007.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule a re-examination whenever evidence indicates 
that there has been a material change in a disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2008); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

In this case, the Board finds that the duty to assist requires 
that the appellant be afforded a new VA audiological examination 
to evaluate the current level of his bilateral hearing loss 
disability because the evidence indicates that there has been a 
material change in his condition since the 2007 VA examination.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the higher rating claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA audiological examination to 
determine the degree of severity of his 
bilateral hearing loss.  The entire claims 
folder must be made available to the 
examiner, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  

All indicated studies and tests should be 
accomplished, and all audiometric findings 
should be reported in detail and correlated 
to a specific diagnosis.  The examiner 
should specifically describe the effects of 
the veteran's hearing loss disability on 
his occupational functioning and daily 
activities. 

The examiner must set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

2.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the higher rating claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran fails 
to report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.           
 
5.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO must furnish him and his representative 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


